El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Santiago R. Roble presentó ante la Corte Municipal de Aguadilla una demanda contra Porto Rican Express Co., en cobro de $291.20. La demandada compareció para pedir el traslado del caso a la Corte Municipal de San Juan, con una petición alegando que su oficina principal y centro de nego-cios se baila en San Juan, y que la acción es una de la clase de personales; y acompañando una declaración jurada, de méritos, y una excepción previa. La corte municipal, en resolución de 23 de mayo de 1928, denegó el traslado. En-tonces la Porto Rican Express Company acudió a la Corte de Distrito de Aguadilla con una petición de auto inhibitorio contra el juez Municipal Víctor Igartúa y Santiago R. Roble, para que se les ordenara que desistieran de todo procedi-miento en el caso. Y la Corte de Distrito de Aguadilla, en resolución de 1 de junio de 1928, denegó el auto; y de esta resolución se apela ante nosotros.
En el caso No. 4471, Arcelay v. American Railroad Co. of Porto Rico, resuelto por este tribunal en 13 de noviembre de 1928 (pág. 807), hemos fijado la doctrina jurídica en esta materia de traslado, siguiendo la sustentada por la Corte Suprema de los Estados Unidos en el caso Power Co. v. Saunders, 274 U. S. 490. Y de acuerdo con los principios allí reconocidos, aplicable al caso ante nosotros, la deman-dada tiene derecho a obtener el traslado a la Corte Municipal de San Juan. La resolución de la Corte de Distrito de Aguadilla denegando el auto inhibitorio es errónea.

Debe revocarse la resolución apelada, devolviendo él caso a la corte inferior para ulteriores procedimientos no incompatibles con esta opinión.

El Juez Asociado Sr. Wolf no intervino.